Exhibit 10.2

 
 
REGISTRATION RIGHTS AGREEMENT
 




 
This  Registration  Rights  Agreement  (this  “Agreement”)  is  made  and  entered  into
effective as  of  _____________, 2013, (the  “Effective Date”)  between PUBCO, a
Delaware corporation (the “Company”), and the persons  who  have executed the
signature page(s) hereto (each, a “Purchaser” and collectively, the
“Purchasers”).
 


RECITALS:
 


WHEREAS, the Company has entered into a Merger Agreement with AV Therapeutics,
Inc., a Delaware corporation (“AVT”), and a wholly-owned subsidiaries of the
Company, pursuant to which AVT became a wholly-owned subsidiary of the Company
(the “Acquisition”);


WHEREAS, simultaneously with the Acquisition and to provide the capital required
by the Company for working capital and other purposes, the Company has offered
in compliance with Rule 506 of Regulation D of the Securities Act (as defined
herein), to investors in a private placement transaction (the “PPO”), shares of
its common stock (the “Investor Shares”);


WHEREAS, the initial closing of the PPO and the closing of the Acquisition have
taken place on the Effective Date; and


WHEREAS, in connection with the Acquisition and the PPO, the Company agrees to
provide certain registration rights related to the Investor Shares, on the terms
set forth herein;


NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:


1.          Certain Definitions.  As used in this Agreement, the following terms
shall have the following respective meanings:


“Approved Market” means the Over-the-Counter Bulletin Board, the OTC Markets,
the Nasdaq Stock Market, the New York Stock Exchange or the NYSE MKT.


 
1

--------------------------------------------------------------------------------

 
 
“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Purchasers that
they are required, because of the occurrence of an event of the kind described
in Section 4(f) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its Board of Directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such Registration Statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Holders that the
Company will no longer delay such filing of the Registration Statement,
recommence taking steps to make such Registration Statement effective, or allow
sales pursuant to such Registration Statement to resume.

 
 “Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.


“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.


“Common Stock” means the common stock, par value $0.0001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any
stock  dividend  or  stock  split,  the  issuance  of  any  distribution  or  the  reclassification,
readjustment, recapitalization or other such modification of the capital
structure of the Company; and (ii) any other corporation, now or hereafter
organized under the laws of any state or other
governmental  authority,  with  which  the  Company  is  merged,  which  results  from  any
consolidation or reorganization to which the Company is a party, or to which is
sold all or substantially all of the shares or assets of the Company, if
immediately after such merger, consolidation, reorganization or sale, the
Company or the stockholders of the Company own equity securities having in the
aggregate more than 50% of the total voting power of such other corporation.


“Effective Date” has the meaning given it in the preamble to this Agreement.

 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.




 
2

--------------------------------------------------------------------------------

 
 
“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.


“Holder” means each Purchaser or any of such Purchaser’s respective successors
and Permitted Assignees who acquire rights in accordance with this Agreement
with respect to any Registrable Securities directly or indirectly from a
Purchaser or from any Permitted Assignee.


“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.


“Investor Shares” has the meaning given it in the recitals of this Agreement.
 
“Majority Holders” means at any time Holders representing a majority of the
Investor Shares.


“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.
 
The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.


“Registrable Securities” means the Investor Shares but excluding (i) any
Registrable Securities that have been publicly sold without registration under
the Securities Act either pursuant to Rule 144 of the Securities Act or
otherwise, or that are eligible to be sold without restriction under Rule 144 of
the Securities Act; or (ii) any Registrable Securities sold by a person in a
transaction pursuant to a registration statement filed under the Securities Act.
 
“Registration Default Date” means the date that is (i) 90 days after the
Registration Filing Date (if the Registration Statement is not reviewed by the
Commission), or (ii) 120 days after the Registration Filing Date (if the
Registration Statement is reviewed by the Commission).


“Registration Default Period” means the period following the Registration Filing
Date or the Registration Default Date, as applicable, during which any
Registration Event occurs and is continuing.


“Registration Event” means the occurrence of any of the following events:

 
(a)        the Company fails to file with the Commission the Registration
Statement on or before the Registration Filing Date;
 
 
3

--------------------------------------------------------------------------------

 
 
(b)        the Registration Statement is not declared effective by the
Commission on or before the Registration Default Date;


(c)        after the SEC Effective Date, sales cannot be made pursuant to the
Registration Statement for any reason (including without limitation by reason of
a stop order, or the Company’s failure to update the Registration Statement)
except as excused pursuant to Section 3(e); or


(d)        the Common Stock generally or the Registrable Securities specifically
are not listed or included for quotation on an Approved Market, or trading of
the Common Stock is suspended or halted on the Approved Market, which at the
time constitutes the principal market for the Common Stock, for more than two
full, consecutive Trading Days; provided, however, a Registration Event shall
not be deemed to occur if all or substantially all trading in equity securities
(including the Common Stock) is suspended or halted on the Approved Market for
any length of time.


“Registration Filing Date” means the date that is 90 days after the later to
occur of (i) the date on which the entire Offering has been subscribed for and
accepted by the Company (the “Final Closing Date”) or (ii) the Termination Date
of the Offering.


“Registration Statement” means the registration statement that the Company is
required to file pursuant to this Agreement to register the Registrable
Securities.


“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.


“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.


“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.


 
4

--------------------------------------------------------------------------------

 
 
“Trading Day” means (a) if the Common Stock is listed or quoted on an Approved
Market, then any day during which securities are generally eligible for trading
on the Approved Market, or (b) if the Common Stock is not then listed or quoted
and traded on an Approved Market, then any business day.


2.           Registration.

 
(a)        Registration on Form S-1.  Not later than the Registration Filing
Date, the Company shall file with the Commission a Registration Statement on
Form S-1, or other applicable form, relating to the resale by the Holders of all
of the Registrable Securities, and the Company shall use its commercially
reasonably efforts to cause such Registration Statement to be declared effective
prior to the Registration Default Date. For the avoidance of doubt, the
Registration Statement may include such other securities as determined by the
Company.


(b)        Occurrence of Registration Event.  If a Registration Event occurs,
then the Company will make payments to each Holder of Registrable Securities (a
“Qualified Purchaser”), as liquidated damages for the amount of damages to the
Qualified Purchaser by reason thereof, at a rate equal to 1.0% of the purchase
price paid for the Registrable Securities then held by each Qualified Purchaser
for each full period of 30 days of the Registration Default Period (which shall
be pro rated for any period less than 30 days); provided, however, if a
Registration Event occurs (or is continuing) on a date more than one-year after
the Company filed a Current Report on Form 8-K relating to the Acquisition and
the PPO and providing Form 10 information with respect thereto, liquidated
damages shall be paid only with respect to that portion of the Qualified
Purchaser’s Registrable Securities that cannot then be immediately resold in
reliance on Rule 144.   Notwithstanding the foregoing, the maximum amount of
liquidated damages per annum that the Company will be required to pay to any
Qualified Purchaser pursuant to this Section 2(b) shall be an amount equal to
10% of the proceeds received by the Company for such Holder’s Registrable
Securities. Each such payment shall be due and payable within five days after
the end of each full 30-day period of the Registration Default Period until the
termination of the Registration Default Period.  Payments of liquidated damages
in accordance with this Section 2(b) shall constitute the Qualified Purchaser’s
exclusive remedy for any Registration Event.


(c)        Notwithstanding  the   provisions  of   Section  2(b)   above,  (a)   if   the
Commission does not declare the Registration Statement effective on or before
the Registration Default Date, or (b) if the Commission allows the Registration
Statement to be declared effective at any time before or after the Registration
Default Date, subject to the withdrawal of certain Registrable Securities from
the Registration Statement, and the reason for (a) or (b) is the Commission’s
determination that (x) the offering of any of the Registrable Securities
constitutes a primary offering of securities by the Company, (y) Rule 415 may
not be relied upon for the registration of the resale of any or all of the
Registrable Securities, and/or (z) a Holder of any Registrable Securities must
be named as an underwriter, the Holders understand and agree that in the case of
(b) the Company may reduce, on a pro rata basis, the total number of Registrable
Securities to be registered on behalf of each such Holder, and, in the case of
(a) or (b), that a Holder shall not be entitled to any liquidated damages with
respect to the Registrable Securities not registered for the reason set forth in
(a), or so reduced on a pro rata basis as set forth in (b). In any such pro rata
reduction, the number of Registrable Securities to be registered on such
Registration Statement will be reduced by a certain number of the Investor
Shares (applied, in the case that some Investor Shares may be registered, to the
Holders on a pro rata basis based on the total number of unregistered Investor
Shares held by such Holders). Any Registrable Securities not included in the
Initial Registration Statement shall be included in a subsequent Registration
Statement the Company will file no later than six months after the prior
Registration Statement (or such other period as permitted under the Securities
Act and applicable Commission rules and regulations). The Holders acknowledge
and agree the provisions of this paragraph may apply to more than one
Registration Statement.
 
 
5

--------------------------------------------------------------------------------

 
 
3.          Registration Procedures for Registrable Securities.  The Company
will keep each Holder reasonably advised as to the filing and effectiveness of
the Registration Statement. At its expense with respect to the Registration
Statement, the Company will:


(a)       prepare and file with the Commission with respect to the Registrable
Securities, a Registration Statement on Form S-1, or any other form for which
the Company then qualifies or which counsel for the Company deems appropriate
and which form shall be available for the sale of the Registrable Securities in
accordance with the intended methods of distribution thereof, and use its
commercially reasonable efforts to cause such Registration Statement to become
effective and remain effective until the earlier to occur of (i) the date 18
months after the Final Closing Date, or (ii) the date all of the Registrable
Securities included in the Registration Statement have been sold by the Holders
of such securities or may be sold under Rule 144 (the
“Effectiveness Period”).  For the avoidance of doubt, following the
Effectiveness Period, the Company shall be entitled to withdraw such
Registration Statement.


(b)       if the Registration Statement is subject to review by the Commission,
promptly respond to all comments and diligently pursue resolution of any
comments to the satisfaction of the Commission;
 
(c)        prepare and file with the Commission such amendments and supplements
to such Registration Statement as may be necessary to keep such Registration
Statement effective during the Effectiveness Period;
 
(d)        furnish, without charge, to each Holder of Registrable Securities
covered by such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may require to consummate the
disposition of the Registrable Securities owned by such Holder, but only during
the Effectiveness Period;


(e)        use  its  commercially  reasonable  efforts  to  register  or  qualify  such
registration under such other applicable securities laws of such jurisdictions
as any Holder of Registrable Securities covered by such Registration Statement
reasonably requests and as may be necessary for the marketability of the
Registrable Securities (such request to be made by the time the applicable
Registration Statement is deemed effective by the Commission) and do any and all
other acts and things necessary to enable such Holder to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Holder; provided, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this paragraph, (ii) subject itself to taxation in
any such jurisdiction, or (iii) consent to general service of process in any
such jurisdiction.
 
 
6

--------------------------------------------------------------------------------

 
 
(f)         notify each Holder of Registrable Securities, the disposition
of  which requires delivery of a prospectus relating thereto under the
Securities Act, of the happening of any event (as promptly as practicable after
becoming aware of such event), which comes to the Company’s attention, that will
after the occurrence of such event cause the prospectus included in such
Registration Statement, if not amended or supplemented, to contain an untrue
statement of a material fact or an omission to state a material fact required to
be stated therein or necessary to  make the  statements therein not  misleading
and  the  Company shall  promptly thereafter prepare and furnish to such Holder
a supplement or amendment to such prospectus (or prepare and file appropriate
reports under the Exchange Act) so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
unless suspension of the use of such prospectus otherwise is authorized herein
or in the event of a Blackout Period, in which case no supplement or amendment
need be furnished (or Exchange Act filing made) until the termination of such
suspension or Blackout Period;


(g)       comply, and continue to comply during the Effectiveness Period, in all
material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;


(h)        as promptly as practicable after becoming aware of such event, notify
each Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission of any stop order or
other suspension of effectiveness of the Registration Statement;


(i)         use  its  commercially  reasonable  efforts  to  cause  all  the  Registrable
Securities covered by the Registration Statement to be quoted on the OTC
Bulletin Board or such other Approved Market on which securities of the same
class or series issued by the Company are then listed or traded;


(j)         provide a transfer agent and registrar, which may be a single
entity, for the Common Stock at all times;


(k)        If requested by the Holders, cooperate with the Holders to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by
applicable law, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holders may request;


(l)         during the Effectiveness Period, refrain from bidding for or
purchasing any Common Stock or any right to purchase Common Stock or attempting
to induce any person to purchase any such security or right if such bid,
purchase or attempt would in any way limit the right of the Holders to sell
Registrable Securities by reason of the limitations set forth in Regulation M of
the Exchange Act; and
 
(m)       take all other reasonable actions necessary to expedite and facilitate
the disposition by the Holders of the Registrable Securities pursuant to the
Registration Statement.
 
 
7

--------------------------------------------------------------------------------

 
 
4.          Suspension of Offers and Sales.   Each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 3(f) hereof or of the commencement of a Blackout Period,
such Holder shall discontinue the disposition of Registrable Securities included
in the Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(f) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.


5.          Registration Expenses.  The Company shall pay all expenses in
connection with any registration obligation provided herein, including, without
limitation, all registration, filing, stock exchange fees, printing expenses,
all fees and expenses of complying with applicable
securities  laws,  and  the  fees  and  disbursements  of  counsel  for  the  Company  and  of  its
independent accountants; provided, that, in any registration, each party shall
pay for its own underwriting discounts and commissions and transfer taxes.
Except as provided in this Section and Section 8, the Company shall not be
responsible for the expenses of any attorney or other advisor employed by a
Holder.


6.          Assignment of Rights.  No Holder may assign its rights under this
Agreement to any party without the prior written consent of the Company;
provided, however, that any Holder may assign its rights under this Agreement
without such consent to a Permitted Assignee as long as (a) such transfer or
assignment is effected in accordance with applicable securities laws; (b) such
transferee or assignee agrees in writing to become subject to the terms of this
Agreement; and (c) such Holder notifies the Company in writing of such transfer
or assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Securities with respect to which such rights are
being transferred or assigned.


7.          Information by Holder.   A Holder with Registrable Securities
included in any registration shall furnish to the Company such information
regarding itself, the Registrable Securities held by it, and the intended method
of disposition of such securities as shall be required in order to comply with
any applicable law or regulation in connection with the registration of such
Holder’s Registrable Securities or any qualification or compliance with respect
to such Holder’s Registrable Securities and referred to in this Agreement.  A
form of Selling Stockholder Questionnaire is attached as Exhibit A hereto for
such purposes.


8.           Indemnification.


(a)        In the event of the offer and sale of Registrable Securities under
the Securities Act, the Company shall, and hereby does, indemnify and hold
harmless, to the fullest extent permitted by law, each Holder, its directors,
officers, partners, each other person who participates as an underwriter in the
offering or sale of such securities, and each other person, if any, who controls
or is under common control with such Holder or any such underwriter within
the  meaning  of  Section  15  of  the  Securities  Act,  against  any  losses,  claims,  damages  or
liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act, the Exchange Act, or any other federal or
state law, insofar as such losses, claims, damages, liabilities or expenses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement of any material fact
contained in any registration statement prepared and filed by the Company under
which Registrable Securities were registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any omission to state
therein a material fact required to be stated or necessary to make the
statements therein in light of the circumstances in which they were made not
misleading, or any violation or alleged violation of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with this Agreement; and the Company shall reimburse the Holder, and
each such director,
officer,  partner,  underwriter  and  controlling  person  for  any  legal  or  any  other  expenses
reasonably incurred by them in connection with investigating, defending or
settling any such loss, claim, damage, liability, action or proceeding;
provided, that such indemnity agreement found in this Section 8(a) shall in no
event exceed the net proceeds from the PPO, as applicable, received by the
Company; and provided further, that the Company shall not be liable in any such
case (i) to the extent that any such loss, claim, damage, liability (or action
or proceeding in respect thereof) or expense arises out of or is based upon an
untrue statement in or omission from such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company by the Holder specifically for use in the preparation thereof or
(ii) if the person asserting any such loss, claim, damage, liability (or action
or proceeding in respect thereof) who purchased the Registrable Securities that
are the subject thereof did not receive a copy of an amended preliminary
prospectus or the final prospectus (or the final prospectus as amended or
supplemented) at or prior to the written confirmation of the sale of such
Registrable Securities to such person because of the failure of such Holder or
underwriter to so provide such amended preliminary or final prospectus and the
untrue statement or omission of a material fact made in such preliminary
prospectus was corrected in the amended preliminary or final prospectus (or the
final prospectus as amended or supplemented). Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Holders, or any such director, officer, partner, underwriter or controlling
person and shall survive the transfer of such shares by the Holder.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)       As a condition to including Registrable Securities in any registration
statement filed pursuant to this Agreement, each Holder agrees to be bound by
the terms of this Section 8 and to indemnify and hold harmless, to the fullest
extent permitted by law, the Company, its directors and officers, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which the Company or any such director or officer or controlling
person may become subject under the Securities Act, the Exchange Act, or any
other federal or state law, to the extent arising out of or based solely upon:
(x) such Holder’s failure to comply with the prospectus delivery requirements of
the Securities Act or (y) any untrue or alleged untrue statement of a material
fact contained in any registration statement, any prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein not misleading (i) to the extent, but only to the extent,
that such untrue statement or omission is contained in any information so
furnished in writing by such Holder to the Company specifically for inclusion in
the registration statement or such prospectus or (ii) to the extent that (1)
such untrue statements or omissions are based solely upon information regarding
such Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement, such prospectus or such form of prospectus or in any
amendment or supplement thereto or (2) in the case of an occurrence of an event
of the type specified in Section 3(f) hereof, the use by such Holder of an
outdated or defective prospectus after the Company has notified such Holder in
writing that the prospectus is outdated or defective and prior to the receipt by
such Holder of the advice contemplated in Section 3(f).  In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)      Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in this
Section (including any governmental action), such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Section, except to the extent that the indemnifying party is actually prejudiced
by such failure to give notice.  In case any such action is brought against an
indemnified party, unless in the reasonable judgment of counsel to such
indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified  party  for  any  legal  or  other  expenses  subsequently  incurred  by  the  latter  in
connection with the defense thereof, unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation.  Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent.  No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or
litigation.  Notwithstanding anything to the contrary set forth herein, and
without limiting any of the rights set forth above, in any event any party shall
have the right to retain, at its own expense, counsel with respect to the
defense of a claim.
 
(d)        If an indemnifying party does or is not permitted to assume the
defense of an action pursuant to Sections 8(c) or in the case of the expense
reimbursement obligation set forth in Sections 8(a) and (b), the indemnification
required by Sections 8(a) and 8(b) shall be made by periodic payments of the
amount thereof during the course of the investigation or defense, as and when
bills received or expenses, losses, damages, or liabilities are incurred.


(e)        If the indemnification provided for in Section 8(a) or 8(b) is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any loss, liability, claim, damage or expense referred to
herein, the indemnifying party, in lieu of indemnifying such  indemnified party
hereunder, shall (i)  contribute to  the  amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opporunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, not only the
proportionate relative fault of the indemnifying party and the indemnified
party, but also the relative benefits received by the indemnifying party on the
one hand and the indemnified party on the other, as well as any other relevant
equitable considerations. No indemnified party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any indemnifying party who was not guilty
of such fraudulent misrepresentation.
 
 
10

--------------------------------------------------------------------------------

 
 
(f)         Other Indemnification.   Indemnification similar to that specified
in this Section (with appropriate modifications) shall be given by the Company
and each Holder of Registrable Securities with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or governmental authority other than the Securities Act.


9.           Rule 144.  With a view to making available to the Holders the
benefits of Rule 144 and any other rule or regulation of the Commission that may
at any time permit the Holders to sell the Registrable Securities to the public
without registration, the Company agrees, until the earlier of such time as
Holders no longer own any Registrable Securities: (i) to make and keep public
information available as those terms are understood in Rule 144, (ii) to file
with the Commission in a timely manner all reports and other documents required
to be filed by an issuer of securities registered under the Securities Act or
the Exchange Act (excluding any filings required under Section 14 of the
Exchange Act), (iii) to furnish in writing upon such Holder’s request a written
statement by the Company that it has complied with the reporting requirements of
Rule 144 and of the Securities Act and the Exchange Act, and to furnish to such
Holder a copy of the most recent annual or quarterly report of the Company, and
such other reports and documents so filed by the Company as may be reasonably
requested in availing such
Holder  of  any  rule  or  regulation  of  the  Commission  permitting  the  selling  of  any  such
Registrable   Securities   without   registration   and   (iv)
to  undertake   any   additional   actions commercially reasonably necessary to
maintain the availability of the use of Rule 144.


10.        Independent Nature of Each Purchaser’s Obligations and Rights.  The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and each Purchaser shall not be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein and no action taken by
any Purchaser pursuant hereto, shall be deemed to constitute such Purchasers as
a partnership, an association, a joint venture, or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
 
 
11

--------------------------------------------------------------------------------

 
 
11.           Miscellaneous.


(a)        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the United States of America and the State of New
York, both substantive and remedial, without regard to New York conflicts of law
principles. Any judicial proceeding brought against any of the parties to this
Agreement or any dispute arising out of this Agreement or any matter related
hereto shall be brought in the courts of the State of New York, New York County,
or in the United States District Court for the Southern District of New York
and, by its execution and delivery of this Agreement, each party to this
Agreement accepts the jurisdiction of such courts. The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.


(b)        Remedies. Subject to Section 2(b) of this Agreement, in the event of
a breach by the Company or by a Holder of any of their respective obligations
under this Agreement, each Holder or the Company, as the case may be, in
addition to being entitled to exercise all rights granted by law and under this
Agreement, including recovery of damages, shall be entitled to specific
performance of its rights under this Agreement.  Subject to Section 2(b) of this
Agreement, the Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall not assert or shall waive the defense that a remedy at law would be
adequate.


(c)        Successors  and  Assigns.     Except as otherwise provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, Permitted Assignees, executors and administrators of the parties
hereto.


(d)        No Inconsistent Agreements. The Company has not entered, as of the
date hereof, and shall not enter, on or after the date of this Agreement, into
any agreement with respect to its securities that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.


(e)       Entire Agreement.   This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.


(f)         Notices, etc. All notices or other communications which are required
or permitted under this Agreement shall be in writing and sufficient if
delivered by hand, by facsimile transmission, by registered or certified mail,
postage pre-paid, by electronic mail, or by courier or overnight carrier, to the
persons at the addresses set forth below (or at such other address as may be
provided hereunder), and shall be deemed to have been delivered as of the date
so delivered:


If to the Company to:
 


AV Therapeutics, Inc.
20 East 68th St., Suite 204
New York, NY 10065
Attention: Robert Pollock, President and COO
Email: rspollock@avtherapeutics.com
 
 
12

--------------------------------------------------------------------------------

 
 
with copy to:
 
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attention: Darrin Ocasio, Esq. Facsimile: (212) 930-9725
 


If to the Purchasers:
 


To each Purchaser at the address set forth on the signature page hereto
 


or at such other address as any party shall have furnished to the other parties
in writing.


(g)        Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any Holder, upon any breach or default of the
Company under this Agreement, shall impair any such right, power or remedy of
such Holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of any similar breach or default
thereunder occurring; nor shall any waiver of any single breach or default be
deemed a


 
13

--------------------------------------------------------------------------------

 
 
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
Holder of any breach or default under this Agreement, or any waiver on the part
of any Holder of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, or by law or otherwise
afforded to any holder, shall be cumulative and not alternative.


(h)        Counterparts.    This
Agreement  may  be  executed  in  any  number  of counterparts, each of which
shall be enforceable against the parties actually executing such counterparts,
and all of which together shall constitute one instrument.  In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.


(i)         Severability. In the case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.


(j)         Amendments. The provisions of this Agreement may be amended at any
time and from time to time, and particular provisions of this Agreement may be
waived, with and only with an agreement or consent in writing signed by the
Company and the Majority Holders. The Purchasers acknowledge that by the
operation of this Section, the Majority Holders may have the right and power to
diminish or eliminate all rights of all of the Purchasers under this Agreement.


 






[SIGNATURE PAGES FOLLOW]


 
 
14

--------------------------------------------------------------------------------

 
 
 
This Registration Rights Agreement is hereby executed as of the date first above
written.
 
 

        COMPANY:          
[PUBCO]
                     
By:                                                           
 
  Name: [_________]    
Title:   [_________]
 



 
THE PURCHASER’S SIGNATURE TO THE SUBSCRIPTION AGREEMENT DATED OF EVEN DATE
HEREWITH SHALL CONSTITUTE THE PURCHASER’S SIGNATURE TO THIS REGISTRATION RIGHTS
AGREEMENT.


 
15

--------------------------------------------------------------------------------

 
 
Exhibit A
 
 
Selling Stockholder Questionnaire


 
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
AV THERAPEUTICS, INC.
SELLING STOCKHOLDERS’ QUESTIONNAIRE
 


The following information is requested from you in connection with the
preparation and filing by AV Therapeutics, Inc. (the “Company”) of a
Registration Statement on Form S-1 or other appropriate form (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) covering the
sale of shares of the Company’s common stock, (the “Registrable Securities”) by
certain stockholders of the Company.


We would appreciate your answering all of the questions included in this
questionnaire, even though your answers may be in the negative, so that the
Company will have a record of your responses for use in connection with the
preparation of the Registration Statement.  It is requested  that  you  give
 careful  attention  to  each  question  and  that  you  complete  this
questionnaire personally.

 
In order to assist you in completing this questionnaire, certain terms used
herein are defined in the appendix which is attached to this
questionnaire.  Each of such defined terms has been bolded and italicized for
identification.  The term “person,” as used in this questionnaire, means any
natural person, company, government or political subdivision, agency or
instrumentality of a government.


After you have completed the following questionnaire, please send the completed
questionnaire by facsimile, (212) 930-9725, e-mail, dmanno@srff.com, or
overnight courier as soon as possible to the attention of David Manno, Esq. at
Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor, New York, NY
10006.
 




*********************
 


GENERAL INFORMATION
 




1.         Please provide your full name and address or the full name and
address of the entity on whose behalf you are completing this
questionnaire.  The address may be a business, mailing or residence address.
 
Name:                                                                                                                                                                                       
 
Address:                                                                                                                                                                                
      
 


2.           Name the Control Person of your
organization:                                                                                                                               
 
 
3.           (a) Are you a broker-dealer registered pursuant to Section 15 of
the Exchange Act?


…  Yes.
…  No.


 
1

--------------------------------------------------------------------------------

 
 


(b) If your response to Item 3(a) above is no, are you an "affiliate" of a
broker-dealer registered pursuant to Section 15 of the Exchange Act?


…  Yes.
…  No.
 
 
For the purposes of this Item 3(b), an "affiliate" of a registered broker-dealer
shall include any company that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such broker-dealer, and does not include any individuals employed by such
broker-dealer or its affiliates.
 
 
(c) Full legal name of person through which you hold the Registrable
Securities—(i.e. name of your broker, if applicable, through which your
Registered Securities are held):
 






Name of
broker:                                                                                                                    
 


 
Contact person:                                                                                                                                                                                                                
 


 
Telephone No.:                                                                                                                                                                                                               
 




 
SECURITIES HOLDINGS



Please fill in all blanks in the following questions related to your
beneficial ownership of the Company’s common stock.  Generally, the term
“beneficial ownership” refers to any direct or indirect interest in the
securities which entitles you to any of the rights or benefits of ownership,
even though you may not be the holder of record of the securities.  For example,
securities held in “street name” over which you exercise voting or investment
power would be considered beneficially owned by you.  Other examples of indirect
ownership include ownership by a partnership in which you are a partner or by an
estate or trust of which you or any member of your immediate family is a
beneficiary.  Ownership of securities held in the names of your spouse, minor
children or other relatives who live in the same household may be attributed to
you.


If you have any reason to believe that any interest in securities of the Company
which you may have, however remote, is a beneficial interest, please describe
such interest.  For purposes of responding to this questionnaire, it is
preferable to err on the side of inclusion rather
than  exclusion.    Where  the  SEC’s  interpretation  of  beneficial  ownership
 would  require disclosure of your interest or possible interest in certain
securities of the Company, and you believe that you do not actually possess the
attributes of beneficial ownership, an appropriate response is to disclose the
interest and at the same time disclaim beneficial ownership of the securities.


 
2

--------------------------------------------------------------------------------

 
 
Please indicate the amount of common stock of the Company or any of its
subsidiaries which you beneficially owned as of the date hereof.


For each holding:


 
•
State the nature of the holding (i.e., held in your own name, jointly, as a
trustee or beneficiary of a trust, as a custodian, as an executor, in
discretionary accounts, by your spouse or minor children, by a partnership of
which you are a partner, etc.), and

 
 
•
State whether you are the beneficial owner by reason of (i) sole voting power,
(ii) shared voting power, (iii) sole investment power, (iv) shared investment
power, (v) the right to acquire stock within 60 days of the end of the calendar
year, and/or (vi) the right to acquire stock with the purpose of changing or
influencing control.

 
 
•
Indicate in the Remarks column whether you have sole or shared voting or
investment power with respect to any such securities, and in what capacity
(i.e., individual, general partner, trustee) you have such power or powers.

 
 
•
If you wish to disclaim beneficial ownership of any shares listed, so indicate
by writing the word “Disclaim” in the Remarks column below; you understand that
such shares will be shown separately from your beneficial holdings and an
appropriate disclaimer set forth.

 
 
•
If any of the shares listed are subject to any claim, encumbrance, pledge or
lien, so indicate in the Remarks column.

 


1.           Your Interest in the Registrable Securities.


(a)           State the number of such Registrable Securities beneficially owned
by you.

                                                                                                                                    

 
(b)           Other than as set forth in your response to Item 1(a) above, do
you beneficially own any other securities of the Company?


…  Yes.


…  No.

 
 
3

--------------------------------------------------------------------------------

 
 
(c)           If your answer to Item 1(b) above is yes, state the type, the
aggregate amount and CUSIP No. (if applicable) of such other securities of the
Company beneficially owned by you:
 


Type:                                                                                                                     
  
 
Aggregate amount:                                                                                                                
 
 
CUSIP
No.:                                                                                                                                                                                                                             
 
 
(d)       Did you acquire the securities listed in Item 1(a) above in the
ordinary course of business?


…  Yes.


…  No.
 


(e)       At the time of your purchase of the securities listed in Item 1(a)
above, did you have any agreements or understandings, directly or indirectly,
with any person to distribute the securities?
 


…  Yes.


…  No.
 


(f)        If your response to Item 1(e) above is yes, please describe such
agreements or understandings:
 
                                                                                                               
 
                    
                                                                                          
 
                    
                                                                                            

 
2.           Nature of Your Beneficial Ownership.


(a)           Does someone other than yourself have Control over the securities
listed in Item 1(a) above?
 


…  Yes.
 


…  No.




(b)       If your response to Item 2(a) above is yes, name your controlling
shareholder(s) or other person who has the ability to exercise control over you
(the "Controlling Entity"). If the Controlling Entity is not a natural person
and is not a publicly held entity, name each shareholder


 
 
4

--------------------------------------------------------------------------------

 
 
of such Controlling Entity. If any of these named shareholders are not natural
persons or publicly held entities, please provide the same information. This
process should be repeated until you reach natural persons or a publicly held
entity.
 


 
(A)(i)
Full legal name of Controlling Entity(ies) or natural person(s) with who have
sole or shared voting or dispositive power over the Registrable Securities:

Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):
Address:                                                                                                

 
Telephone:                                                                                             
 
 
Fax:                                                                                                                  
 
 
Name of shareholder:;  
 
                                                                                                                  
 
                                                                                                                  


                                                                                                                  


 
(B)(i)            Full legal name of Controlling Entity(ies):
                                                                                                                                      
                                                                                                                                                                                                        
 
Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):
Address:                                                                                                  
 
 
Telephone:                                                                                                

 
Fax:                                                                                                           
               


 
Name of
shareholders:                                                                                                                
 
If you need more space for this response, please attach additional sheets of
paper. Please be sure to indicate your name and the number of the item being
responded to on each such additional sheet of paper, and to sign each such
additional sheet of paper before attaching it to this Questionnaire. Please note
that you may be asked to answer additional questions depending on your responses
to the following questions.


 
 
5

--------------------------------------------------------------------------------

 
 
3.           5% Stockholders

 
To the best of my knowledge, all persons (including myself and my associates and
including corporations, partnerships, trusts, associations and other such
groups) who beneficially own more than 5% of any class of the Company’s stock
are described below:


Name of
Beneficial
Owner
Class of Shares
Beneficially
Owned
Holder of Voting
or Investment
Power



 
 
6

--------------------------------------------------------------------------------

 
 
4.           No Adverse Interest



All  interests  I  or  my  associates
 have  or  will  have  that  are  adverse  to  the  Company interests in any
pending or contemplated legal proceeding or government investigation to which
the Company is or will be a party (or to which its property may be subject) are
described below:

 
 
 
7

--------------------------------------------------------------------------------

 
 
5.           Voting Arrangement
 
All voting trusts or similar agreements or arrangements of which I have
knowledge under which more than 5% of the Company’s outstanding common stock, on
an as converted basis, is held or to be held are described below:
 



  Voting Rights and Other Powers
Names and Addresses of Voting Trustees
Under Trust, Agreement or Arrangement



 
 
8

--------------------------------------------------------------------------------

 
 
6.           Change  in Control
 




All arrangements of  which  I have  knowledge, including
any  pledge  by  any  person  of securities of the Company, the operations of
which may at a subsequent date result in a change  in control of the
Company,  are described below:


 
 
9

--------------------------------------------------------------------------------

 
 
TRANSACTIONS WITH THE COMPANY




1.         Information regarding all material interests of yours or your
associates in any actual or proposed transaction during the last three fiscal
years to which the Company was or is to be a party and that are identified under
“Securities Holdings” above) is provided below. Further, no such
transaction need be described if:

 
(a)       the amount involved (including all periodic installments in the case
of any lease or other agreement provided for periodic payments or installments
and including the value of all transactions In a series of similar transactions)
does not exceed $60,000;


(b)       the rates or charges involved in the transaction are fixed by law or
governmental authority or determined by competitive bids;


(c)       the services involved are as a bank depositary of funds, transfer
agent, registrar, trustee under a trust indenture or other similar service;


(d)       my interest arises solely from my ownership of securities of the
Company and I received no extra or special benefit not shared on a pro rata
basis by all other holders of securities in the same class;


(e)       my interest in the corporation that is a party to the transaction is
solely as a director; or


(f)        my interest arose solely as an officer and/or director of the Company
(e.g., my compensation arrangement with the Company).
 


Description:


 
 
10

--------------------------------------------------------------------------------

 


 
AFFILIATION WITH ACCOUNTANTS OR ATTORNEYS
 




Described below is any interest, affiliation or connection  you have with any
law firm or accounting  firm that has been retained by the Company  during the
last three fiscal years or is proposed to be retained by the Company:


 
11

--------------------------------------------------------------------------------

 
 
CONTRACTS WITH THE COMPANY




Described below are all contracts with the Company or in which the Company has a
beneficial interest, or to which the Company has succeeded by assumption or
assignment, to which you or any of your associates is a party, which are to be
performed in whole or in part at or after the date of the proposed filing of the
Registration Statement, or which were made not more than two years prior
thereto:
 
 
12

--------------------------------------------------------------------------------

 


FINRA-RELATED QUESTIONS
 


1.         Are  you  (i)  a  “member”  of  the  Financial  Industries  Regulatory  Authority,  Inc.
(“FINRA”), (ii) an “affiliate” of a member of the FINRA, (iii) a “person
associated with a member” or “associated person of a member” of the FINRA or
(iv) associated with an “underwriter or related person” with respect to the
proposed public offering of the Company’s securities?
 


Yes              No                     

 
For the sole purpose of this Question: (i) the FINRA defines a “member” as being
either any broker or dealer admitted to membership in the FINRA or any officer
or partner of such a member or the executive representative of such member or
the substitute for such representative; (ii) the term “affiliate” means a person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is in common control with the person specified. Persons who
have acted or are acting on behalf or for the benefit of a person include, but
are not
necessarily  limited  to,  directors,  officers,  employees,  agents,  consultants  and  sales
representatives; (iii) the FINRA defines a “person associated with a member” or
“associated person of a member” as being every sole proprietor, partner,
officer, director or branch manager of any member, or any natural person
occupying a similar status or performing similar functions, or any natural
person engaged in the investment banking or securities business who is directly
or indirectly controlling or controlled by such member (for example, any
employee), whether or not any such person is registered or exempt from
registration with the FINRA; and (iv) the term “underwriter or related person”
includes, with respect to a proposed offering, underwriters, underwriters’
counsel, financial consultants and advisers, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any such persons.
 


If yes, kindly describe such relationship (whether direct or indirect) and
please respond to Questions (2) and (3) below; if no, please proceed to Question
(4).


2.         Please set forth information as to all purchases and acquisitions
(including contracts for purchase or acquisition) of securities of the Company
by you, regardless of the time acquired or the source from which derived:


Seller or
Amount and
Price or Other
 
Prospective Seller
Nature of Securities
Consideration
Date

 
3.         In connection with your direct or indirect affiliation or association
with a “member” of the FINRA as set forth above in Question (1), please furnish
the identity of such FINRA member and any information, if known, as to whether
such FINRA member intends to participate in any capacity in this proposed
initial public offering, including the details of such participation:


 
13

--------------------------------------------------------------------------------

 
 
4.         Please describe any underwriting compensation and arrangement or any
dealings known to you between any “underwriter or related person”, “member” of
the FINRA, “affiliate” of a member of the FINRA, “person associated with a
member”, or “associated person of a member” of the FINRA on the one hand and the
Company or controlling shareholder thereof on the other hand, other than
information relating to the proposed initial public offering of the Company:
 






5.         Please set out below any information, if known, as to whether any
“member” of the FINRA, any “underwriter or related person”, “affiliate” or a
member of the FINRA, “person associated with a member” or “associated person of
a member” of the FINRA may receive any portion of the net offering:

 
 

 
For subscribers answering “Yes” to Item 1 above:
 


The undersigned FINRA member form acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.
 


                                                                                               
Name of FINRA Member Firm
 


 
By:                                                                                                 
Date:                                      
                Authorized Officer


 
14

--------------------------------------------------------------------------------

 
 
The undersigned (including its donees or pledgees) intends to distribute the
Registrable Securities listed above pursuant to the Registration Statement only
as follows (if at all): Such
Registrable  Securities  may  be  sold  from  time  to  time  directly  by  the  undersigned  or,
alternatively, through underwriters, broker-dealers or agents. If the
Registrable Securities are sold through underwriters, broker-dealers or agents,
the Selling Holder will be responsible for underwriting discounts or commissions
or agents' commissions. Such Registrable Securities may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of sale,
at varying prices determined at the time of sale or at negotiated prices. Such
sales may be effected in transactions (which may involve block transactions) (i)
on any national securities exchange or quotation service on which the
Registrable Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market, or (iii) in transactions otherwise than on such
exchanges or services or in the over-the-counter market.


I understand that material misstatements or the omission of material facts in
the Registration Statement may give rise to civil and criminal liabilities to
the Company, to each officer and director of the Company signing the
Registration Statement and other persons signing the Registration Statement. I
will notify you and the Company of any misstatement of a material fact in the
Registration Statement or any amendment thereto, and of the omission of any
material fact necessary to make the statements contained therein not misleading,
as soon as practicable after a copy of the Registration Statement or any such
amendment has been provided to me.
 
I confirm that the foregoing statements are correct, to the best of my knowledge
and belief.
 
Dated:                                            


 
                   Very truly yours,
 
 
                                                                                                        
                    (Signature)
                                  
                                                         
                                                           
                                           (Typed or Printed Name)
 



 
15

--------------------------------------------------------------------------------

 
 
DEFINITIONS
 




The term “arrangement” means any plan, contract, authorization or understanding
whether or not set forth in a formal document.


The term “associate” as used throughout this questionnaire, means (a) any
corporation or organization (other than the Company) of which I am an officer,
director or partner or of which I am, directly or indirectly, the beneficial
owner of 5% or more of any class of equity securities, (b) any trust or other
estate in which I have a substantial beneficial interest or as to which I serve
as trustee or in a similar capacity, (c) my spouse, (d) any relative of my
spouse or any relative of mine who has the same home as me or who is a director
or officer or key executive of the Company, (e) any partner, syndicate member or
person with whom I have agreed to act in concert with respect to the
acquisition, holding, voting or disposition of shares of the Company’s
securities.


The term “beneficially owned” when used in connection with the ownership of
securities, means (a) any interest in a security which entitles me to any of the
rights or benefits of ownership even though I may not be the owner of record or
(b) securities owned by me directly or indirectly, including those held by me
for my own benefit (regardless of how registered) and securities held
by  others  for  my  benefit  (regardless  of  how  registered),  such  as  by  custodians,  brokers,
nominees, pledgees, etc., and including securities held by an estate or trust in
which I have an interest as legatee or beneficiary, securities owned by a
partnership of which I am a partner, securities held by a personal holding
company of which I am a stockholder, etc., and securities held in the name of my
spouse, minor children and any relative (sharing the same home).  A “beneficial
owner” of a security includes any person who, directly or indirectly, through
any contract, arrangement, understanding, relationship or otherwise has or
shares:
 
(a)       voting power which includes the power to vote, or to direct the voting
of, such security;
and/or


(b)       investment power which includes the power to dispose, or to direct the
disposition, of such security.


The term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting securities, by contract or otherwise.


The term “immediate family” means any relationship by blood, marriage or
adoption, not more remote than first cousin.


The term “material,” when used in this questionnaire to qualify a requirement
for the furnishing of information as to any subject, limits the information
required to those matters as to which an average prudent investor ought
reasonably to be informed before purchasing the Common Stock of the Company.


 
 
16

--------------------------------------------------------------------------------

 